DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
5.	Claims 1-3, and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayakawa et al. (JP2010-225522) as cited in IDS dated 11/12/21 with citations from equivalent US 2012/0009486) as cited in IDS dated 11/12/21.
Regarding claim 1, Hayakawa discloses a non-aqueous electrolyte secondary battery (abstract, [0088], Fig. 1) comprising at least a positive electrode capable of the absorbing and releasing of a lithium ion(cathode 21, Fig. 1, [0093]-[0098]), a negative electrode capable of the absorbing and releasing of the lithium ion(anode 22,Fig. 1, [0093], [0104]-[0108]), and a non-aqueous electrolyte solution containing a non-aqueous solvent ([0033]-[0036], [0053]-[0055]) and an electrolyte dissolved in the non-aqueous solvent([0034], [0067]-[0069]), wherein the negative electrode comprises a carbonaceous material([0108]), and the non-aqueous electrolyte solution comprises, in addition to an electrolyte and a non-aqueous solvent: (A) a compound having at least two isocyanate groups per molecule(chemical formula 8 [0036]), (B) a monofluorophosphate salt or a difluorophosphate salt([0069]), from 3.15% to 31.47% (see Calculation A) which overlaps the claim range at from 0.001 mass % or more to 5 mass % or less in the non-aqueous electrolyte solution, thus reading on the limitation.
Molecular weight lithium monofluorophosphate LiPFO3 = 104.9 g/mol
Hayakawa discloses the electrolyte salt contains, for example, any one or more of light metal salts such as a lithium salt ([0068]) and  the content of the electrolyte salt to the solvent is preferably from 0.3 mol/kg to 3.0 mol/kg ([0080]). Assuming all of the electrolyte salt is LiPFO3:  
0.3 mol/kg x 104.9 g/mol = 31.5 g/kg
31.5 g/1000 g x 100 = 3.15%
3 mol/kg x 104.9 g/mol = 314.7 g/kg
314.7 g/1000 g x 100 = 31.47%
	Calculation A
Hayakawa is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 2, Hayakawa discloses all of the claim limitations as set forth above. Hayakawa further discloses  the compound having at least two isocyanate groups per molecule comprises at least one compound selected from the group consisting of hexamethylene diisocyanate ([0044], [0047]).
Regarding claim 3, Hayakawa discloses all of the claim limitations as set forth above. Hayakawa further discloses  the compound having at least two isocyanate groups per molecule comprises at least one compound selected from the group consisting of hexamethylene diisocyanate ([0044], [0047]).
Regarding claim 5, Hayakawa discloses all of the claim limitations as set forth above. Hayakawa further discloses  the monofluorophosphate salt or difluorophosphate salt is at least one selected from the group consisting of lithium monofluorophosphate,  and lithium difluorophosphate ([0069]).
Regarding claim 6, Hayakawa discloses all of the claim limitations as set forth above. Hayakawa further discloses   the monofluorophosphate salt or difluorophosphate salt is at least one selected from the group consisting of lithium monofluorophosphate and lithium difluorophosphate([0069]).
Regarding claims 7 and 8, Hayakawa discloses all of the claim limitations as set forth above. Hayakawa discloses  an amount of the monofluorophosphate salt or difluorophosphate salt is from 3.15% to 31.47% (see Calculation B) which overlaps the claim range from 0.01 mass % or more to 4 mass % or less in the non-aqueous electrolyte solution (claim 7) and from 0.1 mass % or more to 3 mass % or less in the non-aqueous electrolyte solution(claim 8), thus reading on the limitation.
Molecular weight lithium monofluorophosphate LiPFO3 = 104.9 g/mol
Hayakawa discloses the electrolyte salt contains, for example, any one or more of light metal salts such as a lithium salt ([0068]) and  the content of the electrolyte salt to the solvent is preferably from 0.3 mol/kg to 3.0 mol/kg ([0080]). Assuming all of the electrolyte salt is LiPFO3:  
0.3 mol/kg x 104.9 g/mol = 31.5 g/kg
31.5 g/1000 g x 100 = 3.15%
3 mol/kg x 104.9 g/mol = 314.7 g/kg
314.7 g/1000 g x 100 = 31.47%
	Calculation B
Hayakawa is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claims 9, 10 and 11, Hayakawa discloses all of the claim limitations as set forth above. Hayakawa does not explicitly disclose a weight ratio between the compound having at least two isocyanate groups per molecule and the monofluorophosphate salt or difluorophosphate salt is in the range from 1:500 to 300:1 (claim 9), a weight ratio between the compound having at least two isocyanate groups per molecule and the monofluorophosphate salt or difluorophosphate salt is in the range from 1:80 to 40:1 (claim 10), and  a weight ratio between the compound having at least two isocyanate groups per molecule and the monofluorophosphate salt or difluorophosphate salt is in the range from 1:30 to 1.5:1(claim 11).
It would have been obvious to one of ordinary skill in the art to modify the battery of Hayakawa with a weight ratio between the compound having at least two isocyanate groups per molecule and the monofluorophosphate salt or difluorophosphate salt is in the range from 1:500 to 300:1, a weight ratio between the compound having at least two isocyanate groups per molecule and the monofluorophosphate salt or difluorophosphate salt is in the range from 1:80 to 40:1, and  a weight ratio between the compound having at least two isocyanate groups per molecule and the monofluorophosphate salt or difluorophosphate salt is in the range from 1:30 to 1.5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
6.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayakawa et al. (JP2010-225522) as cited in IDS dated 11/12/21 with citations from equivalent US 2012/0009486) as cited in IDS dated 11/12/21 as applied to claims 1-3 above, in view of Balaji et al. (US 2011/0300450).
Regarding claim 4, Hayakawa discloses all of the claim limitations as set forth above. Hayakawa discloses the compound having at least two isocyanate groups per molecule comprises at least hexamethylene diisocyanate ([0047]) but does not explicitly disclose 1,3-bis(isocyanatomethyl)cyclohexane.
Balaji teaches gel electrolytes comprising a polymer, which is a cross-linked polyurethane prepared from a poly(alkyleneoxide) triol and a diisocyanate compound; a lithium salt; and a solvent, which is a carbonate solvent, a lactone solvent, or mixtures thereof(abstract). Balaji teaches the diisocyanate compound is selected from: methylenediphenyl diisocyante (MDI), p-phenylene diisocyante (PPDI), toluene diisocyanate (TDI), o-tolidine diisocyanate (TODD, xylylene diisocyanate (XDI), 1,5-naphthalene diisocyanate (NDI), 3,3′-dichloro-4,4′-diphenylmethane diisocyanate, hexamethylene diisocyanate (HDI), isophorone diisocyanate (IPDI), 4,4′-dicyclohexylmethane diisocyanate and hydrogenated xylylene diisocyanate([0034]). 	
It would have been obvious to one of ordinary skill in the art to use as the compound having at least two isocyanate groups per molecule in Hayakawa, 1 ,3-bis(isocyanatomethyl)cyclohexane (xylylene diisocyanate) as taught by Balaji as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724